The Court were decidedly of opinion, that Mr. Pichón would be entitled to privilege as charge de affaires, until his return to France ; but *281Chief Justice Shippkn seemed inclined to wait for information, from the department of state, as to his actual reception by the President in that character. On its being intimated, however, that the attorney of the district had become responsible to the sheriff for Mr. Pichon’s appearance, only until the sense of the court could be obtained ; and that Mr. Pichón must now, probably, submit to imprisonment under the capias, the judges concurred in discharging him absolutely from the process.